DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 06/29/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/26/2021 was filed after the mailing date of the Non-Final Office action on 03/31/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Claims 1, 23, and 30 are allowable. The restriction requirement between Group I invention and Group II invention, and among Species IA-IB, as set forth in the Office action mailed on 07/20/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 07/20/2020 is still in effect.  Claims 7 and 14-20, directed to Species IB and Group II invention, remain withdrawn from consideration because they do not all require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claim 7, directed to Species IB, non-elected without traverse.  Accordingly, claim 7 been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview (see the Interview Summary) with Zhiwei Zou (Reg. 66,041) on 07/09/2021.
The application has been amended as follows:
Claim 7 is cancelled.
Claim 32 is cancelled.
Allowable Subject Matter
Claims 1, 8-9, 21-25, 28-30, 33-34, 36, and 38-40 are allowed.
Reasons for Allowance
The search of the prior art does not disclose or reasonably suggest forming a three-dimensional (3D) memory device comprising a first memory deck and a second memory deck, each including a plurality of interleaved gate conductive layers and gate-to-gate dielectric layers, and a first channel structure and a second channel structure, respectively; and an inter-deck dielectric layer in direct contact with and between the first memory deck and the second memory deck, wherein the inter-deck dielectric layer is a single layer including a first silicon oxynitride layer and an inter-deck plug extending into the inter-deck dielectric layer surrounded and electrically isolated by silicon oxynitride in the inter-deck dielectric layer, wherein each of the gate-to- gate dielectric layers comprises a second silicon oxynitride layer stacked between two silicon oxide layers, and one of the two silicon oxide layers is in direct contact with one of the gate conductive layers and the second silicon oxynitride layer, and wherein each of the first channel structure and the second channel structure comprises an upper portion including a first channel plug and a second channel plug, respectively; and the inter-deck plug is vertically between and in direct contact with a lower portion of the second channel structure and the first channel plug in combinations with other claim limitations as required by claim 1.
The search of the prior art does not disclose or reasonably suggest forming a three-dimensional (3D) memory device comprising a first memory deck and a second memory deck, each including a 
The search of the prior art does not disclose or reasonably suggest forming a three-dimensional (3D) memory device comprising a first memory deck and a second memory deck, each including a plurality of interleaved gate conductive layers and gate-to-gate dielectric layers, and a first channel structure and a second channel structure, respectively; and an inter-deck dielectric layer in direct contact with and between the first memory deck and the second memory deck, wherein the inter-deck dielectric layer is a single layer including a first silicon oxynitride layer and an inter-deck plug extending into the inter-deck dielectric layer surrounded and electrically isolated by silicon oxynitride in the inter-deck dielectric layer, wherein each of the gate-to- gate dielectric layers consists of a second silicon oxynitride layer and at least one silicon oxide layer in direct contact with the second silicon oxynitride layer and at least one of the gate conductive layers, and wherein each of the first channel structure and the second channel structure comprises an upper portion including a first channel plug and a second channel plug, respectively; and the inter-deck plug is vertically between and in direct contact with a lower portion of the second channel structure and the first channel plug in combinations with other claim limitations as required by claim 30.
The dependent claims 8-9, 21-22, 24-25, 28-29, 33-34, 36, and 38-40 are allowable by virtue of the dependence upon the claims 1, 23, and 30.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284.  The examiner can normally be reached on 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891